Title: Enclosure: [Schedule of the Accounts of the Several States], [29 November 1789]
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Schedule of the accounts of the several States, stated upon the principles of the act of Congress of the 22d. of Nov: 1777. in such manner as to make them Creditors to the U States for a supposed excess of actual payments, beyond their proportions

Proportions of 500. as required by the Act of Congress of the 22d. of Nov. 1777.
Balances of Recs. and expenditures as stated by Comrs. of Accounts
Balances chd. as quotas of the several States
Credits on final settlemt. not transferable.

New Hampshire
20

24.

20.

4.

Massachusetts
82

100.

82.

18.
Rhode Island
10

10

10

–
Connecticut
60

61

60.

1.
New York
20

23.

20.

3.
New Jersey
27

40

27

13.
Pensylvania
62

150

62

88
Delaware
6

10

6

4
Maryland
52

60

52

8.
Virginia
80

82

80

2.
South Carolina
50

51

50

1.
North Carolina
25

25

25

–
Georgia
6

6

6

–

500

642

500

142.


